ORDER
The Disciplinary Review Board having filed a report with the Court on May 31, 1995, recommending the disbarment of EDWARD C. CURCIO of BERLIN, who was admitted to the bar of this State in 1978, and who was thereafter temporarily suspended *477from practice by Order of this Court dated May 27,1992, and who remains suspended at this time;
And the recommendation of disbarment being based on respondent’s conviction of one count of racketeering (18 U.S.C.A 1962(c)); one count of conspiracy (18 U.S.C.A 1962(d)); and four counts of mail fraud (18 U.S.C.A 134.1);
And the Court having heard the arguments of counsel;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and EDWARD C. CUR-CIO is hereby disbarred, effective as of the filing date of this Order; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys of this State; and it is further
ORDERED that EDWARD C. CURCIO be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by EDWARD C. CURCIO, pursuant to Rule 1:21-6, which were restrained from disbursement except upon application to this Court by Order dated May 27, 1992, for good cause shown, shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that EDWARD C. CURCIO comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that EDWARD C. CURCIO reimburse the Disciplinary Oversight Committee for appropriate administrative costs.